Chadwick, J.
(concurring) — It should not be understood that the court is reversing this case as a matter of equity, or because to affirm it would result in an un*560conscionable wrong. It is an action at law, and if the law be that plaintiff is entitled to recover, it should be so declared.
I concur in the result for the reason that the authority to begin the action is to be determined by reference to the law of agency. At the time the action was begun, the authority of plaintiff’s attorneys was limited. They had authority to negotiate, but no authority to begin an action until the negotiations had come to naught. I think this is clearly indicated by the telegram of July 7, 1916.
Main, C. J., concurs.